12 F.3d 213
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Riley MIX, Plaintiff-Appellant,v.CITY OF HAZEL PARK;  Albert Sadow, Police Chief;  M. Kolp,Id # 214;  S. Cobb, Id # 232, Defendants-Appellees.
No. 93-1639.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1993.

1
Before:  GUY and RYAN, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
James Riley Mix, a pro se Michigan resident, appeals a district court order which denied his request for a preliminary injunction.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Mix filed a complaint under 42 U.S.C. Sec. 1983 against the City of Hazel Park, Michigan, its police chief and two police officers alleging a violation of his constitutional rights in connection with his arrest for disorderly conduct and his then-pending criminal trial.  The defendants filed a motion to dismiss Mix's Sec. 1983 action, which was still pending in the district court at the time Mix filed this appeal.


4
Mix filed his motion seeking a permanent injunction essentially requesting the district court to direct a state court to provide him with jury selection records and transcripts in his pending criminal prosecution for disorderly conduct and to review his case and appoint him counsel in the state court proceedings.  The district court denied the motion as without merit.


5
On appeal, we construe Mix's pro se brief as asserting the same arguments that he raised in the district court.  Both parties request oral argument.  Mix has also filed a miscellaneous motion asking this court to reverse the district court's orders denying his motions for a preliminary injunction and reconsideration.


6
Upon review, we conclude that the district court did not abuse its discretion in denying Mix's motion for a preliminary injunction.   International Resources, Inc. v. New York Life Ins. Co., 950 F.2d 294, 302 (6th Cir.1991), cert. denied, 112 S.Ct. 2941 (1992).


7
Accordingly, we deny all requests for relief, and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation